Application by the appellant pro se for a writ of error coram nobis to vacate a decision and order of this court dated June 1, 1987, which determined an appeal from a judgment of the Supreme Court, Kings County, rendered November 12, 1985. *459Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
A review of the record on the defendant’s direct appeal to this court indicates that the defendant’s appellate counsel capably presented nonfrivolous issues for this court’s consideration. The defendant’s appellate counsel clearly satisfied constitutional standards of effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Rubin, Eiber and Spatt, JJ., concur.